             Case 2:19-cv-01334-JAD-BNW Document 34 Filed 12/08/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3
                                                              Case No.: 2:19-cv-01334-JAD-BNW
 4 Francisco Vidal,
 5                     Plaintiff
                                                                  Order Adopting Report and
 6 v.                                                                 Recommendation
 7 J. Lindsey, et al.,
 8                     Defendants                                          [ECF No. 33]

 9
10            Plaintiff Francisco Vidal purports to bring a class-action lawsuit on behalf of the public

11 against various state officials, entities, and police officers. The magistrate judge has screened his
12 complaint and recommends that I dismiss his claims to the extent they are alleged on behalf of a
13 class because the law prevents plaintiffs who represent themselves on a pro se basis from
                                              1
14 representing others in a class-action suit. Objections to that recommendation were due by
15 December 1, 2020, and Vidal neither objected nor moved to extend that deadline. “[N]o review
                                                                                               2
16 is required of a magistrate judge’s report and recommendation unless objections are filed.”
17            IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 33] is

18 ADOPTED. Plaintiff’s class-action allegations are struck, and to the extent his claims are
19 purportedly brought on behalf of anyone but himself, they are DISMISSED.
20            Dated: December 8, 2020
21
                                                                _________________________________
22                                                              U.S. District Judge Jennifer A. Dorsey

23
24
25
     1
26       ECF No. 33 at 3–4.
     2
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                       1
